Deaderick, J.,
delivered the opinion of the Court.
S. "W. McClellan filed his petition for writs of error coram nobis and supersedeas, or a writ in the nature of an audita querela, to bring before this Court for correction the matter of a judgment rendered against him in this Court, at its last Term, upon a bond, by de*350fendant Sneed, for appeal upon which petitioner appears . as surety.
He -denies having executed said bond, or having -authorized any one to execute it for him, or that he ever, in any manner, ratified or approved. it, and states that he had no knowledge of such bond, or of the judgment upon it, until after the adjournment of this Court. He further alleges that these facts were concealed from this Court at the time of the rendition of said judgment, and that such proceeding operated as a fraud upon him, by causing the Court to decree against him in a matter in which he was in no way liable.
One of the Judges of this Court granted a super-sedeas in November 1874, but no other process, an execution having issued upon said judgment, and levied.
The Code, §3110, confers the jurisdiction to issue the writ of error coram nobis upon the County, Chancery, and Circuit Courts, to review and to reverse, upon sufficient grounds, their own judgments or decrees, respectively.
But a bill of review will not lie in the Supreme Court to reverse its own decrees, and after final judgment in this Court, except through inadvertance, etc., for mistakes apparent upon the face of the record, it has no power to review at one Term the decisions of a previous Term.
By §§4499 and 4500, this Court may give judgment upon all bonds and recognizances executed in either this or the inferior Courts, and may issue seire facias, in proper cases, and upon appearance of de*351fendant, and issue of fact made thereon, may order a jury to try the issue and give judgment thereon.
But when the judgment is given it is final. We do not understand these sections, nor §4512, to confer the power to reverse decrees or judgments of this Court at a Term of the Court subsequent to that at which they were rendered.
As the record is presented there is no mistake apparent upon its face. The bond appears to have been signed by the petitioner. This Court has adjudged, in the exercise of its rightful jurisdiction, that it was so sighed by him, and that he is liable upon it. If the fact is otherwise — if he did not sign it, or authorize any one to sign it, or ratify its execution as alleged, a fraud has been practiced upon him, from which he might be relieved in another forum; but this Court has no jurisdiction to review the decree or judgment of its last Term, or to entertain the prayer of the petioner to relieve him from the judgment then rendered.
The petition will be dismissed.